Citation Nr: 0941205	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-28 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and wife



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1951 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the RO.  

The Veteran presented testimony via a videoconference hearing 
before the undersigned Veterans Law Judge in October 2009.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to be attributable to the exposure to 
loud noise that began during the Veteran's service.  

2.  The currently demonstrated tinnitus is shown as likely as 
not to be causally linked to the Veteran's exposure to 
acoustic trauma that had it onset during service.  



CONCLUSIONS OF LAW

1.  In resolving all reasonable doubt in the Veteran's favor, 
his disability manifested by a bilateral hearing loss is due 
to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R.            §§ 3.159, 3.303, 3.307, 3.309 (2009).  

2.  In resolving all reasonable doubt in the Veteran's favor, 
his disability manifested by tinnitus is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

As discussed in more detail hereinbelow, sufficient evidence 
is of record to grant the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  
Therefore, no further development is needed with regard to 
this appeal.  


II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.  

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus, as directly related to noise exposure in 
service.  The Veteran was assigned as a cryptographer and a 
message courier to the frontline units.  

As indicated in his September 2007 Written Statement, his 
service connection claim is based on noise exposure in 
service, including being exposed to gunfire, flying in 
helicopters, grenades (during basic training), and various 
motorized vehicles.  (See also October 2009 Hearing 
Testimony, pp. 5-6, 8).  

The service treatment records show no complaints, treatment 
of, or diagnosis of bilateral hearing loss and tinnitus.  
However, the Board notes that the Veteran's separation 
examination in not of record.  

Private treatment records dated from January 2005 to August 
2007 reflect hearing loss and tinnitus.  

The Veteran submitted a written statement from his private 
physician, Dr. S.P., who stated that he had followed the 
Veteran for hearing loss and tinnitus.  He diagnosed the 
Veteran with high frequency hearing loss consistent with a 
history of noise exposure.  He stated that the Veteran's 
hearing loss and tinnitus most likely started while on active 
duty as a result from noise exposure to small arms and 
explosive devices and continued to get worse since discharge.  
His rationale was premised on the fact that the Veteran did 
not wear ear protection during service.  

The Board notes that the Court has determined that, for 
tinnitus, a Veteran is competent to present evidence of 
continuity of symptomatology. See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a Veteran is competent to report that 
on which he or she has personal knowledge).  Further, the 
Board finds that the Veteran's assertion that he did not wear 
ear protection in service credible.  

Combining the credible testimony of the Veteran regarding his 
military noise exposure in connection with his service in the 
United States Marine Corps in Korea, private treatment 
records showing hearing loss and tinnitus, with a supporting 
a nexus opinion, the balance of positive and negative 
evidence is at the very least in relative equipoise.  There 
can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claims.  

The Veteran, however, is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence (i.e., where the evidence supports the 
claim or is in relative equipoise, the Veteran prevails).  38 
U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for a bilateral hearing loss and tinnitus 
is warranted in this case.  




ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


